The judgment of the court was pronounced by
Rost, J.
This is a possessoiy action; the judgment of the district court was in favor of the defendants, and the plaintiff appealed.
It was incumbent upon the plaintiff to px-ove his possession of the premises, at the time of the disturbance, and within one year from the 20th of September, 1848, the day on which the petition was filed; so far from having done this, the vei-y first witness introduced by him px-oves that the plaintiff was in possession of the lot up to the 3d of July, 1847, the date of the coi-oxxer’s sale, under which the defendant’s claim, and that the defendant’s have been in possession ever since.
Another witness says, that the plaintiff filled up a ditch on the road, in front of the px-operty, after the coroner’s sale; this does not px'ove the possession alleged, especially after it is shown that the defendant’s themselves have kept the x’oad in repair.
The judgment is affirmed, with costs.